Citation Nr: 1213292	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-31 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right foot disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's claims. 

In September 2010, the Veteran testified at a Travel Board hearing before the undersigned member of the Board.  A transcript of the hearing is of record.  In December 2010, the Board remanded the claims for additional development.  The requested development has been completed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A back disability is not shown to have had onset during service; degenerative changes of the lumbar spine were not manifest to a compensable degree within one year of separation from service; degenerative disc disease of the lumbar spine was first documented after service and is not shown to be related to or aggravated by an injury, disease, or event of service origin.

2.  A right foot disability is not shown to have had onset during service; current right foot disability was first documented after service and is not shown to be related to or aggravated by an injury, disease, or event of service origin.



CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service, and service connection for a back disability may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A right foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Sanders, 129 S.Ct. at 1696 (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the re-adjudication in a February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The claims file shows that the Veteran's service treatment records were likely destroyed in a fire at the National Personnel Records Center.  The Veteran was notified that his service treatment records were unavailable and the Veteran has had an opportunity to submit any records in his possession.  Under those circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).

VA has also obtained a medical examination and medical opinion in relation to the claims.  The report contains sufficient evidence for deciding the claim regarding the etiology of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Generally, service connection requires (1) evidence of a current disability, (2) evidence of in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he developed a right foot disability and a back condition in service.  Specifically, in September 2010, he testified that during his period of military service at Camp Shelby, Mississippi in 1943, while performing signal corps training, he injured his right foot when it was crushed while working with railroad track equipment.  The Veteran further stated that the pain in his right foot was aggravated while continuing to work on the railroad.  Reportedly, he was informed that he had a fracture that would heal on its own.  The Veteran also stated that during his period of military service in Plymouth, England in 1943, he injured his back when he fell off a ladder while setting up a tent as part of his engineering duties. 

Initially, the Board notes that although the Veteran served during a period of war, he does not allege that the current disabilities at issue began in combat or are the result of injuries incurred in combat.  Specifically, at the September 2010 personal hearing, the Veteran denied having engaged in combat.  Therefore, 38 U.S.C.A. § 1154(b) (West 2002), pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.

Next, the Board must assess the Veteran's competence and credibility to assert that his right foot and back conditions were caused by injuries incurred in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 303; Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Board finds that the Veteran is credible and competent to report that he experienced right foot and back problems experienced during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno, 6 Vet. App. at 465.

Also, although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, bone fractures and degenerative changes of the lumbar spine are not simple medical conditions, as the diagnoses require diagnostic testing to identify the disability, which a lay person is not qualified to do.  Jandreau, 492 F.3d at 1372 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 303; Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

While the Veteran is competent to testify to right foot and back problems, he is not competent to opine as to the etiology of or render a medical diagnosis as to his right foot or back disability.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to a right foot or back disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (it is generally the province of medical professionals to diagnose or label a mental condition, not the claimant). 

The Veteran was advised in an October 2008 letter that his service treatment records were not available as these were destroyed in a fire on July 12, 1973.  In support of his claims, the Veteran submitted a copy of an undated photograph that reportedly shows him in uniform following his in-service back injury as evinced by the fact that he was leaning on a crutch for support.  However, while the Veteran may have injured his back and right foot in service, the evidence of record, including the photograph submitted by the Veteran, does not contain any references to a chronic right foot or a back disability during service, and there is no contemporaneous evidence to show that either condition was manifest during service.  O'Hare, 1 Vet. App. at 365.  

To the extent that the Veteran claims continuity of symptomatology after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

After service, private treatment records as early as February 1988 show complaints related to the Veteran's back.  He provided a history of an injury to his back and leg 30 years earlier when a steel bar twisted and hit him.  The Veteran stated that he was treated for this prior back injury with traction for approximately three weeks.  While he gradually improved, he developed recurrent intermittent pain throughout the years.  Most recently, he stated that he had reinjured his back two months earlier when he stepped off a curb and developed a jolting sensation in his back.  The clinician recorded an impression of probable lumbar stenosis.  In April 1989 the Veteran underwent laminotomy and decompression at L4-5 and L5-S1 on the right.  In September 2004, the Veteran was seen for back pain.  He reported a back injury in the late 1950's after a steel bar twisted.  In January 2005, he underwent bilateral laminotomy and decompression at L3-4 for severe stenosis at L3-4.
  
With regards to the right foot complaints, private treatment records as early as January 2005 note mild edema of the right foot.  The Veteran's right ankle reflexes were noted to be diminished.  In July 2008, a clinician indicated that the Veteran had peripheral neuropathy and mid-foot pain so severe that he had to stop while driving to let it rest.  It was thought that symptoms could be vascular in nature. 

The absence of complaints or findings related to lumbar spine and the right foot from 1945 to 1988, and 2005, respectively, is a factor that weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  This is particularly so in light of the Veteran's report of a post-service injury to the back involving a steel bar, the report of which occurred during treatment unrelated to the claims process.  The Board has weighed statements made by the Veteran as to continuity of symptomatology and finds the current recollections and statements made in connection with a claims for benefits to be of lesser probative value.  As a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Pond, 12 Vet. App. at 341.  Therefore, the Board finds that the competent evidence does not show a continuity of symptomatology.  None of the post-service medical evidence, to include the private treatment records, attributes a right foot or lumbar spine disability to military service or otherwise mentions any relationship to service.  In fact, the connection with treatment in February 1988, and September 2004, the Veteran reported onset of his back problems following a post-service back injury in the late 1950's.  In considering the statements of the Veteran as to continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a credible history because they contradicted his statements made in connection with treatment in 1988 and 2004.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements.

As for service connection based on the initial diagnoses after service, where the determinative issue involves a complex question of medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation on the complex questions involved in this case.  Thus, his lay assertions are not competent and are of little probative value when offered to establish a causal connection between his current disability and service. 

Moreover, with respect to the question of medical causation, VA obtained a medical opinion, which considered the Veteran's contentions history.  The medical opinion did not associate the Veteran's right foot symptoms and the lumbar spine disability to service.  On VA examination in January 2011, the Veteran reported that he fractured his right foot in service when a fellow serviceman dropped an item on his foot in 1943.  Reportedly the fracture never healed and remained symptomatic throughout the years, and eventually required surgical intervention to remove the right fifth toe in 2008 in an effort to relieve his pain.  With regards to the back condition, the Veteran related an in-service back injury incurred in a twelve foot fall.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed surgical amputation of the right fifth toe and hallux valgus, along with degenerative disc disease of the lumbar spine.  The examiner opined that the diagnosed disabilities were less likely as not, less than 50 percent probability, caused by or the result of military service.  The examiner explained that there was no documentation of an in-service foot or back injury, and treatment for the claimed disabilities was initially shown many years after discharge from service.  With regards to the undated photograph that showed the Veteran in service leaning on a crutch, the examiner noted that the use of the crutch under the right arm, was consistent with a right side body injury, but the nature and type of injury remained unclear from the photograph.  That medical evidence is uncontroverted and opposes, rather than supports, the claim. 

The Board finds that the VA examiner's opinion is both competent and credible. Therefore, the Board attaches significant probative value to the January 2011 opinion.  The opinion is persuasive as it is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file and it included an examination of the Veteran.  The examiner also explained why the Veteran's right foot and lumbar spine symptomatology was not caused by injuries incurred in service.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In balancing the lay opinion of the Veteran against the medical opinion of the VA examiner, the Board finds that the lay opinion is less probative.  Specifically, the Veteran's lay opinion has lesser value to prove an association or link between right foot and back disabilities, first diagnosed after service, and an injury, disease, or event in service.  To provide such an opinion requires specialized knowledge, which the Veteran has not been shown to have.  The Board finds that the opinion of the VA examiner, who has the specialized education and training, are more probative and persuasive.  Therefore, the Board finds that the opinion of the VA examiner outweighs the lay opinion of the Veteran.

In consideration of the evidence of record, the Board finds that both a back and right foot disability are not shown to have had their onset during service, and that current back and right foot disability were first documented after service and are not shown to be related to or aggravated by an injury, disease, or event of service origin.  Thus, the Board concludes that service connection is not warranted for a back or right foot disability on a direct basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Additionally, the Board notes that there is no objective evidence that arthritis of the back manifested to a compensable degree within one year of the Veteran's separation from military service.  The evidence does not suggest that the Veteran had arthritis to a compensable degree as early as November 1946-one year after separation from service.  Thus, service connection is not warranted for arthritis of the back on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the claims of service connection for a right foot disability and a back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 2011); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a right foot disability is denied.

Service connection for a back disability is denied.



____________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


